Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-19-00503-CV

    CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                 Resources, L.L.C., and OOGC American LLC,
                                  Appellants

                                                v.

                              7K INVESTMENTS, LTD., ET AL,
                                       Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-03-00030-CVL
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
         The underlying cause involves multi-district litigation which proceeded in phases in
district courts in both Bexar County, Texas and La Salle County, Texas. The reporter’s record
from the Bexar County phases of the trial was filed on August 9, 2019. The reporter’s record
from the La Salle County trial was filed on March 2, 2020. Accordingly, appellants’ brief is due
on April 1, 2020.

        On March 17, 2020, the appellants’ attorney filed a letter stating the reporter’s record
from the La Salle County trial is incomplete because it was missing “[a] large number (about 50)
exhibits that were preadmitted at trial.” On March 18, 2020, the court reporter responsible for
filing the reporter’s record from the La Salle County trial filed a written response noting the
different phases of the underlying trial and stating the exhibits had been preadmitted during a
hearing before the Bexar County district court. The court reporter further stated she had received
information from a paralegal who did not believe the preadmitted exhibits were identified or
used during the La Salle County trial.

        It is therefore ORDERED that appellants’ attorney file a written reply to the court
reporter’s response no later than seven days from the date of this order informing the court of the
status of the missing exhibits. If the written reply does not reflect that the parties have resolved
the issue regarding the missing exhibits, this appeal will be abated to the trial court to conduct a
hearing to resolve the issue. See TEX. R. APP. P. 34.6(e). The briefing deadlines are
SUSPENDED pending further order of this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court